      Case 2:18-cr-00255-WBS Document 140 Filed 05/14/20 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2
     LEXI NEGIN, #250376
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, CA 95814
     Tel: 916-498-5700
5    Fax: 916-498-5710
6    Lexi_negin@fd.org

7    Attorney for Defendant
     JAQUOREY CARTER
8
9                                IN THE UNITED STATES DISTRICT COURT
10                            FOR THE EASTERN DISTRICT OF CALIFORNIA
11
      UNITED STATES OF AMERICA,                      ) Case No. 2:18-cr-255 WBS
12                                                   )
                       Plaintiff,                    ) STIPULATION AND ORDER RE: SENTENCING
13                                                   ) DATE AND NEW PSR SCHEDULE
              vs.                                    )
14                                                   ) Date: June 15, 2020
      JAQUOREY CARTER,                               ) Time: 9:00 a.m.
15                                                   ) Judge: Hon. William B. Shubb
                       Defendant.                    )
16                                                   )
                                                     )
17
18           IT IS HEREBY STIPULATED by and between the parties through their respective
19   counsel, United States Attorney McGregor W. Scott, through Assistant United States Attorneys
20   Brian Fogerty and Jason Hitt, attorneys for Plaintiff and Federal Defender Heather Williams,
21   through Assistant Federal Defender Lexi Negin and Hannah Labaree, attorneys for defendant
22   Jaquorey Carter that the sentencing be continued to July 13, 2020 at 9:00 a.m. The defense
23   needs more time to prepare for sentencing. The Pre-sentencing schedule is as follows:
24           Sentencing:                              July 13, 2020 at 9:00 a.m.
25           Replies to formal objections:            July 6,2020
26           Formal objections:                       June 29, 2020
27           PSR final:                               June 22, 2020
28
     Stipulation and Order re: Sentencing Date and      -1-           United States v. Carter, 2:18-cr-00255-WBS
     New PSR Schedule
      Case 2:18-cr-00255-WBS Document 140 Filed 05/14/20 Page 2 of 3



1            Informal objections:                    June 15, 2020
2
3                                                     Respectfully submitted,
4    Dated:May 13, 2020                              HEATHER E. WILLIAMS
                                                     Federal Defender
5
                                                     s/ Lexi Negin
6                                                    LEXI NEGIN
                                                     HANNAH LABAREE
7                                                    Assistant Federal Defender
8                                                    Attorneys for Defendant
                                                     JAQUOREY CARTER
9
10
     Dated: May 13, 2020                             McGREGOR W. SCOTT
11                                                   United States Attorney
12                                                   /s/ Brian Fogerty
                                                     BRIAN FOGERTY
13                                                   JASON HITT
                                                     Assistant Unied States Attorney
14
                                                     Attorneys for Plaintiff
15

16
17
18
19
20
21

22
23
24
25
26
27

28
     Stipulation and Order re: Sentencing Date and     -2-           United States v. Carter, 2:18-cr-00255-WBS
     New PSR Schedule
      Case 2:18-cr-00255-WBS Document 140 Filed 05/14/20 Page 3 of 3



1                                                    ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order. The Court thus orders the following schedule:
5            Sentencing:                             July 13, 2020 at 9:00 a.m.
6            Replies to formal objections:           July 6,2020
7            Formal objections:                      June 29, 2020
8            PSR final:                              June 22, 2020
9            Informal objections:                    June 15, 2020
10
     Dated: May 13, 2020
11
12
13
14
15

16
17
18
19
20
21

22
23
24
25
26
27

28
     Stipulation and Order re: Sentencing Date and     -3-           United States v. Carter, 2:18-cr-00255-WBS
     New PSR Schedule
